PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Tijuana Smith
Application No. 16/909,923
Filed: 23 Jun 2020
For: SHOWER WALL UPRIGHT SOAP CASE

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition to revive under 37 CFR 1.137(a), filed August 9, 2022.

The petition is GRANTED.

The instant application became abandoned for failure to timely file a proper inventor’s oath or declaration prior to payment of the issue fee.  The instant application was filed on June 23, 2020, with an Application Data Sheet (ADS) setting forth the inventor as “Tijuana Smtih”. Applicant paid the issue fee on April 20, 2022, after filing a 37 CFR 1.63 declaration for “Tijuana Smith” on April 19, 2022.  Accordingly, no declaration for “Tijuana Smtih” having been received before payment of the issue fee, the application became abandoned on April 20, 2022.  The Office mailed a Notice of Abandonment on April 22, 2022. Subsequently Applicant changed inventorship by filing a petition under 37 CFR 1.48 on May 3, 2022, to reflect that the inventor is “Tijuana Smith”. On that same date, Applicant also filed a petition to withdraw the holding of abandonment under 37 CFR 1.181. The petition to correct inventorship was granted in a Notice mailed on May 10, 2022. However, the petition to withdraw the holding of abandonment was dismissed in a decision mailed on July 26, 2022.

With the instant petition to revive, Applicant has paid the petition fee (previously paid on  August 3, 2022) and made the proper statement of unintentional delay. The required reply, an inventor’s oath or declaration for “Tijuana Smith”, was previously filed on April 19, 2022.

The application is being forwarded to the Office of Data Management for processing into a patent.
						
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
		
/Cliff Congo/
Cliff Congo			
Attorney Advisor – Office of Petitions